Citation Nr: 0612008	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  02-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
and somatoform disorder with seizures on a conversion basis, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that continued the previously assigned 50 
percent disability evaluation for the service-connected 
disability at issue.  

This case was remanded by the Board in October 2004 for 
additional development, including a neuropsychiatric 
examination in order to determine the current severity of the 
veteran's psychiatric disorder, and to determine the nature 
of what has been described as seizures.  

The Board notes that, in an August 2004 Informal Hearing 
Presentation, the veteran's representative asked that a 
separate compensable evaluation be considered for the 
veteran's seizure disorder.  This informal claim is referred 
to the RO for development.

In a May 2002 statement to the RO, the veteran withdrew a 
previously made request for a personal hearing before a 
Veterans Law Judge.  See 38 C.F.R. § 20.702(e) (2005).


REMAND

The veteran maintains that his service-connected psychiatric 
disability is more severely disabling than the current 50 
percent evaluation reflects.  In his claim, he asserted, and 
the medical evidence of record at least suggested, that his 
symptoms had worsened, and had made him unable to maintain 
and secure substantially gainful employment.  Accordingly, 
the Board remanded in order that the veteran be afforded a 
comprehensive neuropsychiatric examination to determine the 
current severity of his service-connected generalized anxiety 
and somatoform disorder with seizures on a conversion basis.  
Specifically, the remand ordered the following:

[A] comprehensive VA neuropsychiatric examination 
to determine the current severity of his service-
connected generalized anxiety and somatoform 
disorder with seizures on conversion basis.  (The 
claims files must be made available to the examiner 
for review in conjunction with the examination.)  
The examiner is specifically requested to review 
the appellant's previous VA psychiatric examination 
report, prepared in August 2000.  The examiner 
should provide accurate and fully descriptive 
assessments of all clinical findings and address 
the presence or absence of the specific criteria 
set forth in 38 C.F.R. § 4.130 (2003) (General 
Rating Formula for Mental Disorders).  The examiner 
should also provide a full multi-axial evaluation, 
to include the assignment of a numerical score on 
the Global Assessment of Functioning scale.  The 
examiner should include an explanation of the 
significance of the assigned numerical score 
relative to the appellant's ability to work.  
Furthermore, the examiner should undertake whatever 
evaluation is necessary to determine whether the 
veteran continues to experience "seizures" on a 
conversion basis.  If seizure activity is due to 
organic or a pathophysiological mechanism rather 
than psychiatric disability, this should be stated 
and the reason for such a conclusion should be 
explained in detail.  (The examiner should take 
note of the August 2000 diagnoses that did not 
include a somatoform or conversion disorder, but 
did include an Axis III diagnosis of a seizure 
disorder.)

On remand, the veteran was not afforded the neuropsychiatric 
examination requested, but was afforded a VA neurologic 
consultation (as part of a follow-up to previous evaluations) 
and a psychological evaluation.  Both examiners focused on 
the veteran's claimed seizures, and determined that what the 
veteran was describing as seizure activity was possibly no 
more than nodding off or staring spells.  The psychologist 
noted that it would be very difficult to characterize the 
nature of the veteran's episodes in more detail without 
observing them during EEG monitoring.  

Regarding the psychological evaluation afforded on remand, 
the Board finds that this examination was inadequate for 
rating purposes.  It addressed the seizure question, and did 
not provide clinical findings relative to psychiatric 
symptoms, or address the presence or absence of the specific 
criteria set forth in 38 C.F.R. § 4.130, as was requested by 
the remand.  The examiner also did not include an explanation 
of the significance of the assigned numerical GAF score 
relative to the appellant's ability to work.  The Board will 
remand for a psychiatric examination to be done so that the 
veteran's disability can be assessed utilizing VA rating 
criteria.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a 
VA psychiatric examination by a 
physician qualified to determine the 
current severity of his service-
connected psychiatric disability.  
The examiner is specifically 
requested to review the veteran's 
previous VA psychiatric examination 
report, prepared in August 2000.  
The examiner should provide fully 
descriptive assessments of all 
clinical findings, addressing the 
specific criteria set forth in 38 
C.F.R. § 4.130 (2005) (General 
Rating Formula for Mental Disorders) 
so that these rating criteria may be 
applied.  

The psychiatrist's report should 
provide a full multi-axial 
evaluation, to include the 
assignment of a numerical GAF score.  
The examiner should explain the 
significance of the assigned GAF 
score relative to the veteran's 
ability to work.  

The claims files must be made 
available to the examiner for review 
in conjunction with the 
examinations.  The RO must ensure 
that the examination report complies 
with this remand, especially with 
respect to the instructions to 
provide medical opinions.  If the 
report is deficient, it should be 
returned to the examiner for 
corrective action, as appropriate.

2.  The veteran should be advised 
that failure to appear for an 
examination as requested, and 
without good cause, could adversely 
affect his claim, to include denial.  
See 38 C.F.R. § 3.655 (2005).

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

